DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a lock, comprising: a lock body to selectively receive one of a plurality of interchangeable shackles; a first interchangeable shackle with a uniform diameter to be selectively locked, unlocked, and removed from the lock body; a second interchangeable shackle to be selectively locked, unlocked, and removed from the lock body, wherein a base portion of the second interchangeable shackle has a diameter equal to that of the first interchangeable shackle, and wherein a tapered portion of the second interchangeable shackle has a diameter less than that of the first interchangeable shackle; and a tubular spacer to be selectively inserted within the lock body to receive the tapered portion of the second interchangeable shackle therein, and selectively removed from the lock body for the lock body to receive the first interchangeable shackle.

The closest prior art of record, U.S. Patent Number 7,856,855 to Fantl et al., disclose a lock (10), comprising: a lock body (14) to selectively receive one of a plurality of interchangeable shackles (18, 62, 66, 72, 76); a first interchangeable shackle (66) with a uniform diameter to be selectively locked, unlocked, and removed from the lock body; a second interchangeable shackle (62, 72, 76) to be selectively locked, unlocked, and removed from the lock body, wherein a base portion of the second interchangeable shackle has a diameter (D) equal to that of the first interchangeable shackle (figure 11; column 3, lines 34-50), and wherein a tapered portion (frustoconical portion to aid in insertion) of the second interchangeable shackle has a diameter less than that of the first interchangeable shackle; and a spacer (30) to be selectively inserted within the lock body to receive the tapered portion of the second interchangeable shackle, and selectively removed from the lock body to receive the first interchangeable shackle (column 3, lines 4-33).
 However, Fantl et al. a tubular spacer to be selectively inserted within the lock body to receive the tapered portion of the second interchangeable shackle therein, and selectively removed from the lock body for the lock body to receive the first interchangeable shackle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
April 20, 2022